Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 6/21/2016.
Status of Claims
This action is in reply to the RCE filed on 1/5/2022.
Claims 1-8 and 10-13 are currently pending and have been examined.
Claims 1 and 10 are currently amended.
Claims 11-13 are newly added.
Claims 1-8 and 10-13 have been rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments with regards to the art rejections have been considered and are not persuasive. Although the examiner maintains that Kitajima does teach the limitations as previously mapped, a new reference Fuglevand has been brought in to replace Kitajima 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP2006-144388) in view of Fuglevand (Urban River Remediation Dredging Methods That Reduce Resuspension, Release, Residuals, and Risk - NPL).
Regarding claim 1:
Hiroshi teaches:
A construction system (the dredging work supporting system capable of being attached to a dredger carrying out dredging work by excavating the bottom of the sea with a bucket of a working machine [abstract]) comprising: 
a position data acquisition unit (the automation system which outputs the data concerning the measuring result to memory storage automatically [0010]) configured to acquire position data of a bottom of water (the data concerning the measuring result of the vertical position of a bucket bottom face and a horizontal position measured by the measurement means of the bucket bottom face after detecting that the bucket bottom face is pressed to the sea bed by this detection means to memory storage is provided, It constituted so that the information about the trench depth of a sea bed might be generated based on the data concerning the measuring result of the vertical position of a bucket bottom face, and a horizontal position [0009]);
a current-terrain data generation unit (The personal computer 70 in the cab 12 [0031]) configured to generate current terrain data of a current shape of an area of the bottom of water (is constituted so that the data concerning the geographical feature which divided the whole construction zone of the dredge construction concerned into lattice shape, and formed it can be stored in a database, It enables it to make the data which is division units of lattice shape and which is applied to the height of the seabed before dredge construction, or the vertical position of the point of the arm 32, and the bottom surface of the bucket 33 for every mesh memorize. [0031]; Fig.4 shows the example of the data displayed on the screen of the personal computer 70, when work mode is excavation work mode. The Drawings of (a) are the side views showing a situation when operating the work machine 30 with the dredge 10 and carrying out excavation work among Fig.4, and (b) is the plan view which , based on the position data (the data concerning the geographical feature which divided the whole construction zone of the dredge construction [0031]);
Fuglevand also teaches:
a current-terrain data generation unit (examiner notes that the data is inherently processed on a processor.) configured to generate current terrain data of a current shape of an area of the bottom of water (fig. 11, DoC (depth of contamination) surface; see Design Dredge Elevation and Dredge Prism section on page 286.), based on the position data (Pre-define the elevation of the depth of contamination (DoC) using high-quality sediment core data integrated into a digital terrain model (DTM) of the site. [page 286]);
Hiroshi does not teach, however, Fuglevand teaches:
a target-terrain data generation unit (examiner notes that the data is inherently processed on a processor.) configured to generate target terrain data of the area of the bottom of water (fig. 11, DDE (design dredge elevation) surface; The purpose of this RD:M is to establish a target elevation for dredging that takes into account the expected vertical accuracy and precision of the dredge. [page 286]), based on the current terrain data (Set the design ;
and a working equipment control unit (examiner notes that the dredging machine would inherently have a control unit to carry out the planned dredging.) configured to control a working equipment of a work vehicle (Perform planned dredging in a controlled and organized manner according to the dredge prism without post-dredging chemical monitoring and associated re-dredging. [page 287]), based on the target terrain data (This RDM is built upon the development of a reliable DoC DTM coupled with accurate dredging by the contractor. When both are achieved the remediation dredging program is effective at removing the target material. [page 287]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroshi to include the teachings as taught by Fuglevand to “presents specific remediation dredging methods (RDMs) for mechanical dredging in urban rivers
targeted toward practical, implementable activities that can effectively reduce the 4R' s. The remediation dredging methods focus on reducing the formation of generated residuals during dredging and on providing timely cover of the generated residuals. Topics discussed include sediment characterization, dredge cut design to account for dredge tolerance and site conditions such as high-bank cuts, selection of dredging equipment (derrick vs. fixed arm), section of dredging buckets (level-cut vs. double-arc closing buckets), and dredging of sloping ground including that often found outside of navigation channels” [Fuglevand, abstract].
Regarding claim 2:

Hiroshi further teaches:
the position data includes position data of the working equipment when at least a part of the working equipment is in contact with the bottom of water (the data concerning the measuring result of the vertical position of a bucket bottom face and a horizontal position measured by the measurement means of the bucket bottom face after detecting that the bucket bottom face is pressed to the sea bed by this detection means to memory storage is provided, It constituted so that the information about the trench depth of a sea bed might be generated based on the data concerning the measuring result of the vertical position of a bucket bottom face, and a horizontal position [0009]).
Regarding claim 4:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Fuglevand further teaches:
the target-terrain data generation unit (examiner notes that the data is inherently processed on a processor.) is configured to offset the current terrain data to generate the target terrain data (fig. 11 depicting DDE as offset from DoE.).
Regarding claim 7:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Hiroshi further teaches:
a display control unit (examiner notes that the personal computer would inherently have a display control unit to be able to display information to the screen) configured to output a display signal to cause a display device to display (based on the data memorized by this memory storage, during excavation work, the proper data showing the trench depth of the point where it corresponds to each submarine horizontal position are created continuously, and are displayed by the screen of the personal computer 70 as a displaying means. [0035]) at least one of the current terrain data (the trench depth of the point where it corresponds to each submarine horizontal position are created continuously [0035]) and the target terrain data (the plan view which displayed the submarine trench depth about the construction zone of the dredge construction concerned for every mesh which is division units of lattice shape [0042]).
Regarding claim 8:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Hiroshi further teaches:
the current-terrain data generation unit (The personal computer 70 [0031]) is configured to update the current terrain data based on position data of the working equipment (In this dredge work supporting system, since an operator does the highly precise measurement work which presses the bottom surface of the bucket 33 to an excavated face at any time in parallel with excavation work, the location survey process of the seabed currently separately carried out by the post process of the excavation process can be skipped. [0044]).
Regarding claim 10:
Hiroshi teaches:
A construction method (the dredging work supporting system capable of being attached to a dredger carrying out dredging work by excavating the bottom of the sea with a bucket of a working machine [abstract]) comprising: 
acquiring position data of a bottom of water (the data concerning the measuring result of the vertical position of a bucket bottom face and a horizontal position measured by the measurement means of the bucket bottom face after detecting that the bucket bottom face is pressed to the sea bed by this detection means to memory storage is provided, It constituted so that the information about the trench depth of a sea bed might be generated based on the data concerning the measuring result of the vertical position of a bucket bottom face, and a horizontal position [0009]);
generating current terrain data of the bottom of water based on the position data (the data concerning the measuring result of the vertical position of a bucket bottom face and a horizontal position measured by the measurement means of the bucket bottom face after detecting that the bucket bottom face is pressed to the sea bed by this detection means to memory storage is provided, It constituted so that the information about the trench depth of a sea bed might be generated based on the data concerning the measuring result of the vertical position of a bucket bottom face, and a horizontal position [0009]);
generating target terrain data of the area of the bottom of water based on the current terrain data of the current shape of the area of the bottom of water (The personal computer 70 in the cab 12 is constituted so that the data concerning the geographical feature which divided the whole construction zone of the dredge construction concerned into lattice shape, and formed it can be stored in a database, It enables it to make the data which is division units of lattice shape and which is applied to the height of the seabed before dredge ;
Fuglevand also teaches:
a current-terrain data generation unit (examiner notes that the data is inherently processed on a processor.) configured to generate current terrain data of a current shape of an area of the bottom of water (fig. 11, DoC (depth of contamination) surface; see Design Dredge Elevation and Dredge Prism section on page 286.), based on the position data (Pre-define the elevation of the depth of contamination (DoC) using high-quality sediment core data integrated into a digital terrain model (DTM) of the site. [page 286]);
Hiroshi does not teach, however, Fuglevand teaches:
a target-terrain data generation unit (examiner notes that the data is inherently processed on a processor.) configured to generate target terrain data of the area of the bottom of water (fig. 11, DDE (design dredge elevation) surface; The purpose of this RDM is to establish a target elevation for dredging that takes into account the expected vertical accuracy and precision of the dredge. [page 286]), based on the current terrain data (Set the design dredge elevation (DDE) below the DoC DTM to account for the vertical accuracy and precision of the selected dredge equipment. [page 286]);
and a working equipment control unit (examiner notes that the dredging machine would inherently have a control unit to carry out the planned dredging.) configured to control a working equipment of a work vehicle (Perform planned dredging in a controlled and organized manner according to the dredge prism without post-dredging chemical monitoring and associated re-dredging. [page 287]), based on the target terrain data (This RDM is built upon the development of a reliable DoC DTM coupled with accurate dredging by the contractor. When .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroshi to include the teachings as taught by Fuglevand to “presents specific remediation dredging methods (RDMs) for mechanical dredging in urban rivers
targeted toward practical, implementable activities that can effectively reduce the 4R' s. The remediation dredging methods focus on reducing the formation of generated residuals during dredging and on providing timely cover of the generated residuals. Topics discussed include sediment characterization, dredge cut design to account for dredge tolerance and site conditions such as high-bank cuts, selection of dredging equipment (derrick vs. fixed arm), section of dredging buckets (level-cut vs. double-arc closing buckets), and dredging of sloping ground including that often found outside of navigation channels” [Fuglevand, abstract].
Regarding claim 11:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Fuglevand further teaches:
wherein the target terrain data is directly generated from at least the current terrain data (fig. 11, DDE is a direct offset of DoC; Set the design dredge elevation (DDE) below the DoC DTM to account for the vertical accuracy and precision of the selected dredge equipment. The purpose of this RDM is to establish a target elevation for dredging that takes into account the expected vertical accuracy and precision of the dredge. Currently the most accurate positioning of the dredge bucket (within +/- 10- 15 cm (4-6 inches) is achievable .
Regarding claim 12:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Hiroshi further teaches:
wherein the current terrain data of the area comprises a swing area (based upon the specification the examiner is interpreting this limitation to recite that the current terrain data  of the working equipment of the work vehicle (the data concerning the measuring result of the vertical position of a bucket bottom face and a horizontal position measured by the measurement means of the bucket bottom face after detecting that the bucket bottom face is pressed to the sea bed by this detection means to memory storage is provided, It constituted so that the information about the trench depth of a sea bed might be generated based on the data concerning the measuring result of the vertical position of a bucket bottom face, and a horizontal position [0009]; examiner notes that based on the interpretation of swing area as cited above, the data points collected in Hiroshi are inherently in the swing area since the data points are collected via the bucket and arm system.).
Regarding claim 13:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Hiroshi further teaches:
wherein the working equipment is controlled to perform a ground-leveling assist control (examiner notes that achieving a level scoop with an excavator type equipment is achieved through inverse kinematics as is known in the art.) based on the target terrain data (fig. 5, depicting a level target terrain).
Fuglevand also further teaches:
wherein the working equipment is controlled to perform a ground-leveling assist control (examiner notes that achieving a level scoop with an excavator type equipment is based on the target terrain data (fig. 11, depicting a level target terrain (Dredge Prism)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP-2006-144388) in view of Fuglevand (Urban River Remediation Dredging Methods That Reduce Resuspension, Release, Residuals, and Risk - NPL) in further view of Sprague (U.S. Pub. No. 2006/0122794).
Regarding claim 3:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Fuglevand further teaches:
the target-terrain data generation unit is configured to generate the target terrain data based on position data (fig. 11, DDE (design dredge elevation) surface; The purpose of this RDM is to establish a target elevation for dredging that takes into account the expected vertical accuracy and precision of the dredge. [page 286]; Set the design dredge elevation (DDE) below the DoC DTM to account for the vertical accuracy and precision of the selected dredge equipment. [page 286])
Hiroshi in view of Fuglevand does not teach, however, Sprague teaches:
of a deepest site in the current terrain data (the method for assessing an aquatic environment according to the first embodiment herein is provided, wherein the morphological parameters comprise one or more of…maximum depth elevation [0024]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroshi in view of Fuglevand to include the teachings as taught by Sprague to “assessing aquatic environments [in which] the data is transferred into a 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP2006-144388) in view of Fuglevand (Urban River Remediation Dredging Methods That Reduce Resuspension, Release, Residuals, and Risk - NPL) in further view of Takayoshi (JP-2006-249883).
Regarding claim 5:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Fuglevand further teaches:
the target-terrain data generation unit is configured to generate the target terrain data based on position data of a site (fig. 11, DDE (design dredge elevation) surface; The purpose of this RDM is to establish a target elevation for dredging that takes into account the expected vertical accuracy and precision of the dredge. [page 286]; Set the design dredge elevation (DDE) below the DoC DTM to account for the vertical accuracy and precision of the selected dredge equipment. [page 286])
Hiroshi in view of Fuglevand does not teach, however, Takayoshi teaches:
at a depth between a deepest site and a shallowest site in the current terrain data (fig. 3, 5, and 6 show calculation of cutting depth in relation to mean distance L; [0030]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroshi in view of Fuglevand to include the teachings as taught by Takayoshi to minimize the removal of material from the bottom by fulling in low spots with material from high spots, saving on operational costs.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP2006-144388) in view of Fuglevand (Urban River Remediation Dredging Methods That Reduce Resuspension, Release, Residuals, and Risk - NPL) in further view of Fuchs (U.S. Pat. No. 8994519).
Regarding claim 6:
Hiroshi in view of Fuglevand discloses all limitations of claims 1, upon which this claim is dependent.
Hiroshi in view of Fuglevand does not teach, however, Fuchs teaches:
the position data includes detection data of a detection device configured to detect the bottom of water in a non-contact manner (fig. 18, water depth sensor 1812; capable of transmitting signals 1820 that can map the contour of the bottom 1808, provide gradient information, detection of obstacles, as well as completeness of the vegetation removal information to the evacuator operator (50)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroshi in view of Fuglevand to include the teachings as taught by Fuchs to be able to map the bottom surface in a quicker and cheaper manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koch (US PUB NO 2008/0133128) discloses a control system for a machine operating at an excavation site is disclosed. The control system may have a positioning device configured to determine a position of the machine, and a controller in communication with the positioning device. The controller may be configured to receive information regarding a predetermined 
Gudat (US PUB NO 2010/0250023) discloses a system and method for operating a machine is disclosed. The system may include an input device configured to select from a plurality of modes of operation for the machine, the plurality of modes of operation comprising a manual mode, a remote mode, and an autonomous mode. The system may further include a controller coupled to the machine, the controller configured to place the machine in the selected mode of operation based on an input at the input device. The system may further include a transmitter configured to transmit a heartbeat signal. The system may further include a receiver configured to receive an acknowledgment signal from a remote system in response to the transmitted heartbeat signal.
Ning (Application of calculating methods for the dredging amount in a polluted river - NPL) discloses methods for calculating dredging surfaces and amounts using computer software.
He (Research of Dynamic Generation for Terrain and Dredging Cutter - NPL) discloses a system for dynamic generation of terrain and dredging cutter in work. The model of dredging cutter and the method of calculating the soil quantity are emphasized. 3D terrain is rendered by point pattern and grid model, represented by LOD (Level of Detail). Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665